Exhibit 10.1

MAGMA DESIGN AUTOMATION, INC.

EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

MAGMA DESIGN AUTOMATION, INC.

EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the Employee Stock Purchase Plan of
Magma Design Automation, as amended and restated August 6, 2010 (the “Effective
Date”). Except as expressly noted herein, this version of the Plan is effective
on and after December 1, 2010. For Offering Periods (as defined below) under the
Plan ending on or before November 30, 2010, refer to the version of the Plan as
in effect for the applicable Offering Period.

SECTION 1 Purpose Of The Plan.

The purpose of the Plan is to provide Eligible Employees with an opportunity to
increase their proprietary interest in the success of the Company by purchasing
Stock from the Company on favorable terms and to pay for such purchases through
payroll deductions. The Plan is intended to qualify under Section 423 of the
Code, although the Company makes no undertaking nor representation to maintain
such qualification. In addition, this Plan document authorizes the grant of
rights to purchase Stock under a Non-423(b) Plan which do not qualify under
Section 423(b) of the Code, pursuant to rules, procedures or sub-plans adopted
by the Committee designed to achieve tax, securities law or other Company
objectives in particular locations outside the United States.

SECTION 2 Definitions.

(a) “Accumulation Period” means a three-month period during which contributions
may be made toward the purchase of Stock under the Plan, as determined pursuant
to Section 4(b).

(b) “Affiliate” shall mean any entity, other than a Subsidiary, in which the
Company has an equity interest.

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Code Section 423(b) Plan” means an employee stock purchase plan which is
designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Code Section 423(b) Plan shall be construed,
administered and enforced in accordance with Section 423(b).

(f) “Committee” means the committee designated by the Board, which is authorized
to administer the Plan, as described in Section 3.

(g) “Company” means Magma Design Automation, Inc., a Delaware corporation.

 

1



--------------------------------------------------------------------------------

(h) “Compensation” means (i) the compensation paid in cash to a Participant by a
Participating Company, including salaries, wages, incentive compensation,
bonuses, overtime pay and shift premiums, plus (ii) any pre-tax contributions
made by the Participant under Section 401(k) or 125 of the Code. “Compensation”
shall exclude all non-cash items, commissions, moving or relocation allowances,
cost-of-living equalization payments, car allowances, tuition reimbursements,
imputed income attributable to cars or life insurance, severance pay, fringe
benefits, contributions or benefits received under employee benefit plans,
income attributable to the exercise of stock options, and similar items. The
Committee shall determine whether a particular item is included in Compensation.

(i) “Corporate Reorganization” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity, or any other corporate reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(j) “Eligible Employee” means any employee of a Participating Company whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week; provided, however, that only employees of the Company
and its Subsidiaries shall be eligible to participate in the Code Section 423(b)
Plan.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if such individual is a citizen or resident of a foreign jurisdiction
and his or her participation in the Plan is prohibited by the laws of such
jurisdiction.

(m) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:

 

  (i) If the Stock was publicly traded and listed on a national stock exchange
on the date in question, then the Fair Market Value shall be equal to the
closing price of a share of Stock reported on the principal national stock
exchange on which the Stock was traded for such date or, if there is no trading
of the Stock on such date, then the closing price of a share of Stock on such
exchange on the next preceding date on which there was trading in the shares of
Stock; or

 

  (ii) In the absence of exchange data required to determine Fair Market Value
pursuant to the foregoing, then the Fair Market Value shall be determined by the
Committee in good faith on such basis as it deems appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Wall Street Journal or as reported
directly to the Company by the principal national stock exchange on which the
Stock is traded. Such determination shall be conclusive and binding on all
persons.

(n) “Non-423(b) Plan” means an employee stock purchase plan which does not meet
the requirements set forth in Section 423(b) of the Code, as amended.

 

2



--------------------------------------------------------------------------------

(o) “Offering Period” means a 24-month period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).

(p) “Participant” means an Eligible Employee who elects to participate in the
Plan, as provided in Section 4(c).

(q) “Participating Company” means (i) the Company and (ii) each present or
future Affiliate or Subsidiary designated by the Committee as a Participating
Company; provided, however, that only the Company or a Subsidiary that has been
so designated may be Participating Companies in the Code Section 423(b) Plan.
The Committee may determine that employees of any Affiliate or Subsidiary shall
participate in the Non-423(b) Plan.

(r) “Plan” means this Magma Design Automation, Inc. Employee Stock Purchase
Plan, as it may be amended from time to time, which includes a Code
Section 423(b) Plan and a Non-Code Section 423(b) Plan.

(s) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).

(t) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 8(b).

(u) “Stock” means the Common Stock of the Company.

(v) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the right to purchase Stock, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

SECTION 3 Administration Of The Plan.

(a) Committee Composition; Plan Administration. The Board shall appoint the
Committee, which shall be composed of not less than two members of the Board.
The Board may, at any time, increase or decrease the number of members of the
Committee, may remove from membership on the Committee all or any portion of its
members, and may appoint such person or persons as it desires to fill any
vacancy existing on the Committee, whether caused by removal, resignation, or
otherwise. The Board may also, at any time, assume the administration of all or
a part of this Plan, in which case references to the “Committee” shall be deemed
to be references to the Board. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or a Subsidiary.

(b) Committee Responsibilities. The Committee shall interpret the Plan and make
all rules, regulations and policy decisions relating to the operation of the
Plan. The Committee may adopt such rules, guidelines and forms, including
sub-plans applicable to specific Subsidiaries, Affiliates or locations, as it
deems appropriate to implement the Plan; provided, however, that each sub-plan
shall constitute a separate “offering” under the Plan in accordance with Treas.
Reg. §1.423-2(a). The Committee’s interpretations and determinations under the
Plan shall be final and binding on all persons.

 

3



--------------------------------------------------------------------------------

(c) Indemnification. Neither the Board nor any Committee, nor any member thereof
or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan, and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

SECTION 4 Enrollment And Participation.

(a) Offering Periods. While the Plan is in effect, four Offering Periods shall
commence in each calendar year. The Offering Periods shall consist of the
24-month periods commencing on each March 1, June 1, September 1 and December 1.

(b) Accumulation Periods. While the Plan is in effect, four Accumulation Periods
shall commence in each calendar year. The Accumulation Periods shall consist of
the three-month periods commencing on March 1, June 1, September 1 and
December 1.

(c) Enrollment. Any individual who, on the day preceding the first day of an
Offering Period, qualifies as an Eligible Employee may elect to become a
Participant in the Plan for such Offering Period by executing the enrollment
form prescribed for this purpose by the Committee. The enrollment form shall be
filed with the Company in accordance with procedures established by the
Committee (or its delegate) not later than 15 days prior to the commencement of
such Offering Period (or such other deadline as the Committee may establish in
advance of the applicable Offering Period).

(d) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she ceases to be an Eligible
Employee, withdraws from the Plan under Section 6(a) or reaches the end of the
Offering Period in which his or her employee contributions were discontinued
under Section 5(d) or 9(b). A Participant who discontinued employee
contributions under Section 5(d) or 9(b) or withdrew from the Plan under
Section 6(a) may again become a Participant, if he or she then is an Eligible
Employee, by following the procedure described in Subsection (c) above. A
Participant whose employee contributions were discontinued automatically under
Section 9(b) shall, subject to the terms of the Plan, automatically resume
participation at the beginning of the earliest Offering Period ending in the
next calendar year, if he or she then is an Eligible Employee.

(e) Applicable Offering Period. For purposes of calculating the purchase price
under Section 8(b), the applicable Offering Period shall be determined as
follows:

 

  (i) Once a Participant is enrolled in the Plan for an Offering Period, such
Offering Period shall continue to apply to him or her until the earliest of:
(A) the end of such Offering Period; (B) the end of his or her participation
under Subsection (d) above; or (C) re-enrollment in a subsequent Offering Period
under Paragraph (ii) below.

 

4



--------------------------------------------------------------------------------

  (ii) In the event that the Fair Market Value of Stock on the first trading day
of the Offering Period in which the Participant is enrolled is higher than on
the last trading day before the commencement of any subsequent Offering Period,
the Participant’s participation in the Offering Period then in effect shall
automatically terminate, and the Participant shall automatically be re-enrolled
for such subsequent Offering Period.

 

  (iii) When a Participant reaches the end of an Offering Period but his or her
participation in the Plan is to continue after the end of such Offering Period
in accordance with Subsection (d) above, then such Participant shall
automatically be re-enrolled for the Offering Period that commences immediately
after the end of such Offering Period.

SECTION 5 Employee Contributions.

(a) Frequency of Payroll Deductions. A Participant may purchase shares of Stock
under the Plan solely by means of payroll deductions. Payroll deductions, as
designated by the Participant pursuant to Subsection (b) below, shall occur on
each payday during the Participant’s participation in the Plan.

(b) Amount of Payroll Deductions. At the time of his or her enrollment in the
Plan pursuant to Section 4(c) above, an Eligible Employee shall designate on the
enrollment form the portion of his or her Compensation that he or she elects to
have withheld and contributed to his or her Plan Account for the purchase of
Stock. Such portion shall be a whole percentage of the Eligible Employee’s
Compensation, but not less than 1% nor more than 15%.

(c) Changing Contribution Rate. If a Participant wishes to change the percentage
of his or her Compensation contributed to the Plan pursuant to Section 5(b), the
Participant may do so by filing a new enrollment form with the Company in
accordance with procedures established by the Committee (or its delegate) at any
time. The new contribution percentage elected by the Participant shall be
effective as soon as reasonably practicable after such form has been received by
the Company, but in no event earlier than the start of the next Accumulation
Period thereafter. Such percentage shall be a whole percentage of the Eligible
Employee’s Compensation, but not less than 1% nor more than 15%.

(d) Discontinuing Payroll Deductions. If a Participant wishes to discontinue his
or her Plan contributions entirely, he or she may do so by filing a new
enrollment form with the Company at any time in accordance with procedures
established by the Committee (or its delegate). Payroll contributions shall
cease as soon as reasonably practicable after such form has been received by the
Company. Discontinuation of Plan contributions will be treated as a withdrawal
from the Plan pursuant to Section 6(a) effective immediately after the next
purchase of shares of Stock. In addition, a Participant’s contributions may be
discontinued automatically pursuant to Section 9(b). A Participant who has
elected to discontinue his or her contributions , and thereby withdrawn from the
Plan, may re-enroll in the Plan under Section 4(c). The Participant’s payroll
contributions shall resume as soon as reasonably practicable after such form has
been received by the Company, but in no event earlier than the start of the next
Accumulation Period thereafter.

 

5



--------------------------------------------------------------------------------

(e) Limit on Number of Elections. No Participant shall make more than one
election under Subsection (c) or (d) above during any Accumulation Period.

SECTION 6 Withdrawal From The Plan.

(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company at any time before the last day of an
Accumulation Period in accordance with procedures established by the Committee
(or its delegate). As soon as reasonably practicable thereafter, payroll
deductions shall cease and the entire amount credited to the Participant’s Plan
Account shall be refunded to him or her in cash, without interest. No partial
withdrawals shall be permitted.

(b) Re-enrollment After Withdrawal. A former Participant who has withdrawn from
the Plan shall not be a Participant until he or she re-enrolls in the Plan under
Section 4(c). Re-enrollment may be effective only at the commencement of an
Offering Period.

SECTION 7 Change In Employment Status.

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a). A transfer from one Participating Company to
another shall not be treated as a termination of employment; provided, however,
that, with respect to the Code Section 423(b) Plan, if an Eligible Employee is
transferred from the Company or a Subsidiary to an Affiliate, such transfer
shall be treated as a termination of employment under the Code Section 423(b)
Plan.

(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

(c) Death. In the event of the Participant’s death, the amount credited to his
or her Plan Account shall be paid to a beneficiary designated by him or her for
this purpose on the prescribed form or, if none, to the Participant’s estate.
Such form shall be valid only if it was filed with the Company before the
Participant’s death in accordance with procedures established by the Committee
(or its delegate).

 

6



--------------------------------------------------------------------------------

SECTION 8 Plan Accounts And Purchase Of Shares.

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation under the Plan, such amount shall be credited to the Participant’s
Plan Account. Amounts credited to Plan Accounts shall not be trust funds and may
be commingled with the Company’s general assets and applied to general corporate
purposes. No interest shall be credited to Plan Accounts.

(b) Purchase Price. The Purchase Price for each share of Stock purchased at the
close of an Accumulation Period shall be the lower of:

 

  (i) 85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period; or

 

  (ii) 85% of the Fair Market Value of such share on the first day of the
applicable Offering Period (as determined under Section 4(e)).

(c) Number of Shares Purchased. As of the last trading day of each Accumulation
Period, each Participant shall be deemed to have elected to purchase the number
of shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously elected to withdraw from the Plan in accordance with
Section 6(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 2,500 shares of Stock
with respect to any Accumulation Period and the number of shares purchased shall
be subject to the limitations set forth in Sections 9(b) and 14(a). Any
fractional share, as calculated under this Subsection (c), shall be rounded down
to the next lower whole share. The Committee may amend the individual share
limit in this Subsection (c) as to Accumulation Periods in an Offering Period,
effective no earlier than the first Offering Period commencing after the
adoption of such amendment, without stockholder approval.

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Accumulation Period
exceeds the maximum number of shares remaining available for issuance under
Section 14(a), then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction, the numerator of which is the number of shares that such
Participant would have been entitled to purchase at the end of the Accumulation
Period had a sufficient number of shares remained available for issuance
hereunder and the denominator of which is the number of shares that all
Participants would have been entitled to purchase at the end of the Accumulation
Period.

(e) Issuance of Stock. Certificates representing the shares of Stock purchased
by a Participant under the Plan shall be issued to him or her as soon as
reasonably practicable after the close of the applicable Accumulation Period,
except that the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee. Shares may be
registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.

 

7



--------------------------------------------------------------------------------

(f) Unused Cash Balances. Any amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Accumulation Period. Any
amount remaining in the Participant’s Plan Account that represents the Purchase
Price for whole shares that could not be purchased by reason of Subsection
(c) above, Section 9(b), Section 14(a) or otherwise shall be refunded to the
Participant in cash, without interest.

(g) Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.

SECTION 9 Limitations On Stock Ownership.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after such right is granted, would own stock possessing
5% or more of the total combined voting power or value of all classes of stock
of the Company or any parent or Subsidiary of the Company. For purposes of this
Subsection (a), the following rules shall apply:

 

  (i) Ownership of stock shall be determined after applying the attribution
rules of Section 424(d) of the Code;

 

  (ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

 

  (iii) Each Participant shall be deemed to have the right to purchase up to
2,500 shares of Stock under this Plan with respect to each Accumulation Period.

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant may be granted a right that permits such Participant to purchase
Stock (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) at a rate that exceeds
$25,000 of the Fair Market Value of such Stock (determined at the date such
right is granted) for each calendar year in which any right granted to such
employee is outstanding at any time.

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased, and a right to purchase Stock accrues when it first become
exercisable during the calendar year. Employee stock purchase plans not intended
to come within the scope of Section 423 of the Code shall be disregarded for
purposes of this calculation. If a Participant is precluded by this Subsection
(b) from purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and, subject to the terms of
the Plan, his or her contributions shall resume at the beginning of the earliest
Accumulation Period ending in the next calendar year (if he or she then is an
Eligible Employee).

 

8



--------------------------------------------------------------------------------

SECTION 10 Rights Not Transferable.

The rights of any Participant under the Plan are exercisable, during the
lifetime of the Participant, only by the Participant. The rights of any
Participant under the Plan, or any Participant’s interest in any Stock or moneys
to which he or she may be entitled under the Plan, shall not be transferable by
voluntary or involuntary assignment or by operation of law, or in any other
manner other than by beneficiary designation or the laws of descent and
distribution. If a Participant in any manner attempts to transfer, assign or
otherwise encumber his or her rights or interest under the Plan, other than by
beneficiary designation or the laws of descent and distribution, then such act
shall be treated as an election by the Participant to withdraw from the Plan
under Section 6(a).

SECTION 11 No Rights As An Employee.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 12 No Rights As A Stockholder.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last trading day of the applicable
Accumulation Period.

SECTION 13 Securities Law Requirements.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

SECTION 14 Stock Offered Under The Plan.

(a) Authorized Shares. A total of Six Million (6,000,000) Five Million Two
Hundred Thousand (5,200,000) shares of Stock may be issued under the Plan after
September 23, 2010. The aggregate number of shares available for purchase under
the Plan shall at all times be subject to adjustment pursuant to this
Section 14.

(b) Antidilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the individual share limitation described in Section 8(c) and
the price of shares that any Participant has elected to purchase shall be
adjusted proportionately by the Committee for any increase or decrease in the
number of outstanding shares of Stock resulting from any subdivision of the
outstanding Stock, declaration of a dividend payable in shares of Stock,
declaration of a dividend payable in a form other than shares of Stock (other
than a regular cash dividend), exchange of Stock, combination or consolidation
of the outstanding Stock (by reclassification or otherwise) into a lesser number
of shares of Stock, recapitalization, spin-off or similar occurrence.

 

9



--------------------------------------------------------------------------------

(c) Corporate Reorganization. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, or any
other event that the Company does not survive or does not survive as a
publicly-traded company in respect of its Stock, as the case may be, the Board
may, in its discretion, provide (i) that the Offering Period then in progress
shall terminate and the Company shall return to each Participant the payroll
deductions credited to such Participant’s Plan Account, (ii) that the Offering
Period shall end on a date prior to the consummation of the Corporate
Reorganization and shares shall be purchased pursuant to Section 8, or
(iii) that the Plan shall be assumed by the corporation resulting from the
Corporate Reorganization or its parent corporation. The Plan shall in no event
be construed to restrict in any way the Company’s right to undertake a
dissolution, liquidation, merger, consolidation or other corporate transaction.

SECTION 15 Rules for Foreign Jurisdictions.

(a) Compliance with Foreign Law. The Committee may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures. Without limiting the
generality of the foregoing, the Committee is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements.

(b) Non-423(b) Plan Component. The Committee may also adopt rules, procedures or
sub-plans applicable to particular Affiliates, Subsidiaries or locations, which
sub-plans may be designed to be outside the scope of Code Section 423. The rules
of such sub-plans may take precedence over other provisions of this Plan, with
the exception of Section 14(a), but unless otherwise superseded by the terms of
such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. To the extent inconsistent with the requirements of Section 423, such
sub-plan shall be considered part of the Non-423(b) Plan, and rights granted
thereunder shall not be considered to comply with Section 423 of the Code.

SECTION 16 Term of the Plan.

(a) Term of the Plan. This version of the Plan shall become effective upon the
Effective Date set forth in the preamble to the Plan. No new Offering Periods
shall commence on or after the tenth anniversary of the Effective Date, and the
Plan shall terminate at the end of the last Offering Period in progress on such
date unless sooner terminated pursuant to Section 16(b).

(b) Amendment or Discontinuance of the Plan. The Board or the Committee shall
have the right to amend, suspend or terminate the Plan at any time and without
notice. Except as provided in Section 14, any increase in the aggregate number
of shares of Stock to be issued under the Plan shall be subject to approval by a
vote of the stockholders of the Company. In addition, any other amendment of the
Plan shall be subject to approval by a vote of the stockholders of the Company
to the extent required by an applicable law or regulation.

 

10



--------------------------------------------------------------------------------

SECTION 17 Miscellaneous.

(a) Governing Law. The Plan, all rights to purchase Stock granted under the Plan
and all enrollment forms and other documents related to the Plan shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(b) Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of the
Plan shall continue in effect.

(c) Headings. Captions and headings are given to the sections of the Plan solely
as a convenience to facilitate reference. Such captions and headings shall not
be deemed in any way material or relevant to the construction of interpretation
of the Plan or any provision hereof.

(d) No Effect on Other Plans or Corporate Authority. The adoption of the Plan
shall not affect any other Company or Affiliate compensation or incentive plans
in effect. Nothing in the Plan will limit or be deemed to limit the authority of
the Board or Committee (1) to establish any other forms of incentives or
compensation for employees of the Company or any Affiliate (with or without
reference to the Stock), or (2) to grant or assume options or rights (outside
the scope of and in addition to those contemplated by the Plan) in connection
with any proper corporate purpose; to the extent consistent with any other plan
or authority. Benefits received by a Participant under any purchase right
granted pursuant to the Plan shall not be deemed a part of the Participant’s
compensation for purposes of the determination of benefits under any other
employee welfare or benefit plans or arrangements, if any, provided by the
Company or any Affiliate, except where the Committee or the Board (or the Board
of Directors of the Affiliate that sponsors such plan or arrangement, as
applicable) expressly otherwise provides or authorizes in writing.

(e) Tax Withholding. Notwithstanding anything else contained in the Plan herein
to the contrary, the Company may deduct from a Participant’s Plan Account
balance as of any date on which shares are to be purchased hereunder, before the
exercise of the Participant’s purchase right is given effect on such date, the
amount of taxes (if any) which the Company reasonably determines it or any
Subsidiary or Affiliate may be required to withhold with respect to such
exercise. In such event, the maximum number of whole shares subject to such
purchase right (subject to the other limits set forth in the Plan) shall be
purchased at the Purchase Price with the balance of the Participant’s Plan
Account (after reduction for the tax withholding amount). Should the Company for
any reason be unable, or elect not to, satisfy its or any Subsidiary’s or
Affiliate’s tax withholding obligations in the manner described in the preceding
paragraph with respect to a Participant’s exercise of a purchase right
hereunder, or should the Company or any Subsidiary reasonably determine that it
or an affiliated entity has a tax withholding obligation with respect to a
disposition of shares acquired pursuant to the exercise of a purchase right
hereunder prior to satisfaction of the holding period requirements of
Section 423 of the Code, the Company or Subsidiary, as the case may be, shall
have the right at its option to (1) require the Participant to pay or provide
for payment of the amount of any taxes which the Company or Subsidiary
reasonably determines that it or any affiliate is required to withhold with
respect to such event or (2) deduct from any amount otherwise payable to or for
the account of the Participant the amount of any taxes which the Company or
Subsidiary reasonably determines that it or any affiliate is required to
withhold with respect to such event.

 

11



--------------------------------------------------------------------------------

(f) Notice of Sale. Any person who has acquired shares under the Plan shall give
prompt written notice to the Company of any sale or other transfer of the shares
if such sale or transfer occurs (1) within the two-year period after the first
day of the Offering Period with respect to which such shares were acquired, or
(2) within the twelve-month period after the date on which such shares were
acquired.

 

12